


110 HRES 1366 IH: Recognizing Honor Flight Michigan, Inc.,

U.S. House of Representatives
2008-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1366
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2008
			Mr. Knollenberg
			 submitted the following resolution; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		RESOLUTION
		Recognizing Honor Flight Michigan, Inc.,
		  for its important work in recognizing World War II veterans and expressing
		  condolences to the family and friends of David Cameron following his
		  death.
	
	
		Whereas there are an estimated 3,000,000 World War II
			 veterans alive today;
		Whereas Honor Flight Michigan, Inc., is a nonprofit
			 organization founded by David and Carole Cameron;
		Whereas Honor Flight Michigan raises funds to send World
			 War II veterans from Michigan to see the World War II Memorial in Washington,
			 District of Columbia, at no cost to the veteran;
		Whereas Honor Flight Michigan works with local veterans
			 organizations to ensure every Michigan veteran who wants to see the World War
			 II Memorial can do so;
		Whereas Honor Flight Michigan is funded by donations from
			 people across the United States;
		Whereas Honor Flight Michigan makes 2 trips per month to
			 our Nation’s Capital between April and November;
		Whereas Honor Flight Michigan has made 13 trips to
			 Washington, District of Columbia, since April 2007 to give World War II
			 veterans a chance to see the Memorial erected in recognition of their service
			 to our Nation;
		Whereas Honor Flight Michigan helped pave the way for over
			 30 States to provide a similar opportunity for their World War II
			 veterans;
		Whereas David Cameron was a founding member of the
			 nationwide Honor Flight Network, which works to bring veterans from across the
			 country to the World War II Memorial;
		Whereas David Cameron, a businessman from Royal Oak,
			 Michigan, who dedicated the last 2 years of his life to veterans, passed away
			 on Sunday, June 8, 2008; and
		Whereas David Cameron is survived by his wife, Carole, and
			 3 sons: Michael, Don, and David: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors the mission
			 of Honor Flight Michigan and the World War II veterans who so honorably served
			 our Nation;
			(2)recognizes the
			 patriotism of David and Carole Cameron; and
			(3)mourns the loss of
			 David Cameron.
			
